Title: To James Madison from William Savage, 5 April 1803
From: Savage, William
To: Madison, James


					
						Sir
						Kingston Jamaica April 5h. 1803
					
					I did myself the Honour to address you under date of 25h. January, since which I am without any of your favors.
					This accompanies my last quarterly Account to 31 Ultimo. Amount £83. 12. 1 equal to $250. 83/cents.
					A Report prevails here that your Goverment are contemplating a Law to exclude the landing of all Negroes & free persons of Colour.  Should the goverment have deemed such a Law neccessary & should it be in force, I wish for instructions as to these free Negroes & people of Colour natives of the United States, which are continually leaving this for the united States, & further if persons resident here whose Health requires change of Air & embark for America, whether their demisks will be prevented landing.  An early reply to this letter will particularly oblige me.  I have the Honour to be with Respct Your Obed H Servt.
					
						Wm. Savage
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
